Case 2:09-cv-00229-JES-CM Document 509 Filed 11/08/20 Page 1 of 2 PageID 10988




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

                             CASE NO.: 2:09-CV-229-FTM-29SPC

 SECURITIES AND EXCHANGE COMMISSION,

               Plaintiff,

 vs.

 FOUNDING PARTNERS CAPITAL MANAGEMENT
 and WILLIAM L. GUNLICKS,

               Defendants,

 FOUNDING PARTNERS STABLE-VALUE FUND, LP,
 FOUNDING PARTNERS STABLE-VALUE FUND II, LP,
 FOUNDING PARTNERS GLOBAL FUND, LTD., and
 FOUNDING PARTNERS HYBRID-VALUE FUND, LP,

             Relief Defendants.
 _________________________________________________/

        NOTICE OF LIMITED APPEARANCE BY STUART Z. GROSSMAN AND
                         RACHEL WAGNER FURST

        PLEASE TAKE NOTICE that Stuart Z. Grossman, Esq. and Rachel Wagner Furst, Esq.

 of Grossman Roth Yaffa Cohen, P.A., 2525 Ponce de Leon Boulevard, Suite 1150, Coral Gables,

 FL 33134, are admitted to practice in this Court, and enter their appearance as co-counsel for

 Receiver, DANIEL S. NEWMAN, for the limited purpose of assisting in the representation of the

 Receiver in connection with the pending Motion for Approval of Settlement Agreement with

 Mayer Brown LLP (D.E. 508).

        Dated: November 8, 2020.

                                            Respectfully submitted,

                                            GROSSMAN ROTH YAFFA COHEN, P.A.
                                            Co-Counsel for Receiver
Case 2:09-cv-00229-JES-CM Document 509 Filed 11/08/20 Page 2 of 2 PageID 10989




                                                2525 Ponce de Leon Blvd., Suite 1150
                                                Coral Gables, Florida 33134
                                                Tel.: (305) 442-8666
                                                Fax: (305) 285-1668

                                                By:   /s/ Stuart Z. Grossman
                                                       STUART Z. GROSSMAN
                                                       Fla. Bar No. 156113
                                                       szg@grossmanroth.com
                                                       RACHEL WAGNER FURST
                                                       Fla. Bar No. 45155
                                                       rwf@grossmanroth.com


                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 8, 2020, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being served this

 day on all counsel of record in the manner specified, either via transmission of Notices of

 Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel who

 are not authorized to receive Notices of Electronic Filing.


                                                      By: /s/ Stuart Z. Grossman
                                                      STUART Z. GROSSMAN


                               CERTIFICATE OF COMPLIANCE

        I hereby certify that I and Rachel Wagner Furst are admitted to the United States District

 Court for the Middle District of Florida and in compliance with the qualifications to practice in

 this court set forth in Local Rule 2.01 (A).


                                                      By: /s/ Stuart Z. Grossman
                                                      STUART Z. GROSSMAN
